            Case 2:20-cv-02189-GMN-VCF Document 22 Filed 03/25/21 Page 1 of 3




     JAMES P. KEMP, ESQUIRE
1
     Nevada Bar No. 006375
2    KEMP & KEMP, ATTORNEYS AT LAW
     7435 W. Azure Drive, Suite 110
3    Las Vegas, NV 89130
     (702) 258-1183 / (702) 258-6983 (fax)
4
     jp@kemp-attorneys.com
5    Attorney for Plaintiff and all others similarly situated

6
                                    UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA

8       SHAHROOZ RAHIMIAN, individually                    Case No. 2:20-cv-02189-GMN-VCF
        and on behalf of all others similarly
9       situated,
10                                                         STIPULATION FOR EXTENSION
                       Plaintiff,                          OF TIME FOR PLAINTIFF TO
11                                                         RESPOND TO DEFENDANTS’
       v.                                                  MOTION TO DISMISS
12
13                                                         (First Request)
        RACHEL ADRIANO, and JUAN
        MARTINEZ, INC.,
14
15                     Defendants.

16
            Plaintiff Shahrooz Rahimian and Defendants Rachel Adriano and Juan Martinez, Inc.
17
     d/b/a Century 21 Americana hereby stipulate, agree, and move the Court to extend the deadline
18
     for Plaintiff to respond to Defendants’ motion to dismiss for good cause, in support thereof states
19
20   as follows:

21          1.      On February 16, 2021, Plaintiff filed an amended complaint adding Defendant
22
     Juan Martinez, Inc. d/b/a Century 21 Americana to this action.
23
            2.      Defendants Rachel Adriano and Century 21 Americana’s motion to dismiss the
24
     amended complaint was filed on March 11, 2021 (ECF No. 18). Accordingly, Plaintiff’s
25
26   response is due on March 25, 2021.

27          3.      Plaintiff and Defendant agree that Plaintiff shall have a two week extension of
28
                                                       1
           Case 2:20-cv-02189-GMN-VCF Document 22 Filed 03/25/21 Page 2 of 3




     time up to and including April 8, 2021 to file a response to the motion to dismiss. This is the
1
2    first request for an extension of time to respond to the motion.

3           4.      The extension is requested to permit the Plaintiff and counsel sufficient time to
4
     review and appropriately respond to the opposing party’s arguments.
5
            5.      The stipulated extension will not prejudice the parties, nor will it impact other
6
     deadlines in this case.
7
8           SO STIPULATED.

9                                          Respectfully submitted,
10
            Dated: March 25, 2021.         /s/ Avi R. Kaufman
11                                         Avi R. Kaufman (Florida Bar no. 84382)
                                           KAUFMAN P.A.
12                                         400 NW 26th Street
                                           Miami, Florida 33127
13
                                           Telephone: (305) 469-5881
14                                         Email: kaufman@kaufmanpa.com

15                                         JAMES P. KEMP, ESQUIRE
                                           Nevada Bar No. 006375
16
                                           KEMP & KEMP, ATTORNEYS AT LAW
17                                         7435 W. Azure Drive, Suite 110
                                           Las Vegas, NV 89130
18                                         (702) 258-1183 / (702) 258-6983 (fax)
                                           jp@kemp-attorneys.com
19
20                                         Counsel for Plaintiff and all others similarly situated

21                                         KAEMPFER CROWELL

22          Dated: March 25, 2021.         /s/ Robert McCoy
                                           Robert McCoy, No. 9121
23                                         Ryan M. Lower, No. 9108
                                           Briana Martinez, No. 14919
24                                         1980 Festival Plaza Drive, Suite 650
                                           Las Vegas, Nevada 89135
25                                         Telephone: (702) 792-7000
                                           Facsimile: (702) 796-7181
26                                         Email: rmccoy@kcnvlaw.com
                                           Email: rlower@kcnvlaw.com
27                                         Email: bmartinez@kcnvlaw.com
                                           Attorneys for Defendants
28
                                                      2
            Case 2:20-cv-02189-GMN-VCF Document 22 Filed 03/25/21 Page 3 of 3




1
                                    UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3       SHAHROOZ RAHIMIAN, individually                   Case No. 2:20-cv-02189-GMN-VCF
4       and on behalf of all others similarly
        situated,
5                                                         [PROPOSED] ORDER GRANTING
                       Plaintiff,                         STIPULATION FOR EXTENSION
6                                                         OF TIME
7      v.
                                                          (First Request)
8       RACHEL ADRIANO, and JUAN
9       MARTINEZ, INC.,

10                     Defendants.
11
            On review and consideration of Plaintiff Shahrooz Rahimian and Defendants Rachel
12
     Adriano and Juan Martinez, Inc. d/b/a Century 21 Americana stipulation to extend the deadline
13
14   for Plaintiff to file a response to Defendants’ motion to dismiss and the record, the Court finds

15   good cause to extend the response deadline.
16
            The Court GRANTS the parties’ stipulation and provides Plaintiff a one week extension
17
     of time, up to and including April 8, 2021, within which to file a response to the motion to
18
     dismiss.
19
20
                                                     IT IS SO ORDERED.
21
22                                                              25 day of March, 2021
                                                     Dated this ____

23
24
                                                     ___________________________
25                                                   Gloria M. Navarro, District Judge
                                                     UNITED STATES DISTRICT COURT
26
27
28
                                                      1
